Citation Nr: 0301549	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted 
to reopen a claim for service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and D.B.



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
March 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection 
for a psychiatric disorder and multiple sclerosis.

In June 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder and 
multiple sclerosis was denied by means of a March 1983 
rating decision.  The veteran did not appeal the decision.  

2.  Evidence submitted since the March 1983 decision bears 
directly and substantially on the specific matters under 
consideration, is neither cumulative nor redundant, and 
is, by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claims.

3.  Persuasive medical evidence demonstrates the veteran's 
multiple sclerosis developed during active service.

4.  The evidence of record demonstrates that the veteran 
has a psychiatric disorder, which had its onset during 
service.


CONCLUSIONS OF LAW

1.  The March 1983 rating decision, which denied service 
connection for a psychiatric disorder and multiple 
sclerosis, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening of the issues of service connection for a 
psychiatric disorder and multiple sclerosis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).

3.  Neurotic depression was incurred in service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

4.  Multiple sclerosis was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the record reflects that the RO 
essentially found that new and material evidence had been 
presented to reopen the claims for service connection for 
a psychiatric disorder and multiple sclerosis, as it 
adjudicated the claims on the merits in the April 2000 
rating decision.  While the Board agrees that new and 
material evidence has been presented, the issue of whether 
new and material evidence has been submitted to reopen a 
previously disallowed claim is a material issue that the 
Board must address regardless of what the RO determined.  
Before the Board may reopen such a claim, there must be a 
finding that new and material evidence has been presented.  
See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  In addition, 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2002), requires that each decision of the 
Board include a "written statement of the Board's findings 
and conclusions, and the reasons and bases for those 
findings and conclusions, on all material issues of fact 
and law presented in the record."  As such, the Board will 
herein conduct a brief discussion of the reasons and bases 
for its conclusion that new and material evidence has been 
presented, thereby reopening the claims for a psychiatric 
disorder and multiple sclerosis.

At the time of the March 1983 denial of service connection 
for a psychiatric disorder and multiple sclerosis, the 
veteran had not brought forth competent evidence of a 
current psychiatric disorder or of competent evidence of a 
nexus between multiple sclerosis and the veteran's 
service.  In the current appeal, the veteran has brought 
forth competent evidence of a current psychiatric disorder 
and competent evidence of a nexus between the post service 
diagnosis of multiple sclerosis and the veteran's service.  
This evidence bears directly and substantially upon the 
specific matters under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection.  
See 38 C.F.R. § 3.156(a).  Therefore, the Board finds that 
the additional evidence submitted since the March 1983 
rating decision constitutes new and material evidence 
which is sufficient to reopen the claims for service 
connection for a psychiatric disorder and multiple 
sclerosis, and the claims are reopened.  

The Board notes that the veteran is not prejudiced by this 
determination, as the RO adjudicated the claims on the 
merits in the April 2000 rating decision and the September 
2001 statement of the case.  Additionally, the veteran's 
arguments have been based on his asserting that he has a 
psychiatric disorder and multiple sclerosis, which he has 
attributed to service.  Thus, the veteran has been 
provided with the opportunity to argue these claims on the 
merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection for multiple sclerosis may be granted if 
manifest to a compensable degree within seven years of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, 
shows that the veteran had a chronic condition in service 
or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the United 
States Court of Appeals for Veterans Claims's (the Court) 
case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).

According to the VA General Counsel in VAOPGCPREC 82-90 
(July 18, 1990) while it is clear that congenital or 
developmental defects may not be service-connected because 
they are not diseases or injuries under the law, the 
General Counsel cautioned that many defects could be 
subject to superimposed diseases or injury and if, during 
an individual's military service, superimposed disease or 
injury did occur, service connection may be warranted for 
the resultant disability.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, 
the Board finds that the evidence supports the grant of 
service connection for a psychiatric disorder, diagnosed 
as neurotic depression, and multiple sclerosis.  The 
reasons follow.

As to the veteran's claim for a psychiatric disorder, the 
veteran had been diagnosed with emotional instability 
reaction in service.  The RO determined that it had 
preexisted service.  Regardless, the service medical 
records show that the veteran had several absences without 
official leave (AWOL) and that he had numerous bouts of 
hives.  In January 1962, an examiner entered an impression 
of possible underlying psychiatric problem.  Following 
service, the veteran had some suicide attempts and was 
diagnosed with neurotic depression.

At the June 2002 hearing, the veteran stated that he had 
been very stressed in service.  He stated that he had gone 
AWOL because he did not know how to handle the stress and 
needed to get away.  He also stated that he had developed 
hives as a result of the stress.  

In an August 2002 letter, the veteran's treating physician 
stated that he had reviewed the veteran medical records, 
which included the service medical records, and found that 
the veteran had experienced hives during service.  He 
added that the records reflected that they could not find 
an allergic reaction to cause the hives.  The physician 
opined that hives could occur when a person is in a state 
of mental or physical distress and that the veteran's 
hives occurred as a result of stress.  

The Board finds that when reviewing all the evidence of 
record, to include the veteran's testimony, which was 
credible, and resolving all reasonable doubt in favor of 
the veteran, service connection is warranted for neurotic 
depression.  The veteran displayed psychiatric symptoms in 
service and continued to display such symptoms following 
service.  The Board finds that the psychiatric symptoms 
displayed by the veteran from the time he was in service 
to the present time, are reasonably shown to be indicative 
of a chronic psychiatric disorder, which had its onset in 
service.  Accordingly, service connection is granted for 
neurotic depression, as a disorder superimposed upon the 
developmental emotional instability reaction diagnosed 
during service.

As to the claim for service connection for multiple 
sclerosis, the Board notes that the service medical 
records show complaints of fatigue and blurry vision.  The 
first diagnosis of multiple sclerosis is shown in the 
record several years after the seven-year presumptive 
period, in a medical entry dated in July 1981.  Therein, 
it was noted that the veteran had chronic, progressive, 
and totally disabling multiple sclerosis.  In an August 
2002 letter by the veteran's treating medical 
practitioners, they stated that they had reviewed the 
relevant evidence in the veteran's claims file, including 
his service medical records, and noted that the veteran 
had complained of fatigue, visual changes, and poor 
coordination of his lower extremities.  They opined that 
the veteran served in the military during a time period 
that multiple sclerosis was hard to diagnose; but that it 
was "entirely plausible" that the veteran had undiagnosed 
multiple sclerosis while he was in service.  This opinion 
shows that it is a reasonable supposition that the 
veteran's problems as noted in his service medical records 
could have been symptoms of undiagnosed multiple 
sclerosis.  There is no contrary medical opinion of 
record.

While the medical records are necessarily insufficient to 
allow for consideration of service connection upon a 
presumptive basis, the persuasive medical evidence in this 
case reasonably demonstrates that the initial 
manifestation of his multiple sclerosis began while the 
veteran was on active duty.  The Board finds the evidence 
supports the veteran's claim that his multiple sclerosis 
began during service.  Based upon the evidence of record, 
and resolving all reasonable doubt in favor of the 
veteran, the Board finds entitlement to service connection 
for multiple sclerosis is warranted.







	(CONTINUED ON NEXT PAGE)




ORDER

The claims for service connection for a psychiatric 
disorder and multiple sclerosis are reopened.

Service connection for a psychiatric disorder, diagnosed 
as neurotic depression, is granted.

Service connection for multiple sclerosis is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

